DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more mechanisms configured to increase and decrease contact area in claims 1, 10, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “one or more mechanisms” is described in the disclosure as a lid and/or an axle (see claims 3, and 8; and page 5, specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel (US 5,589,132) and in view of Culver (US 4,006,674 A) and further in view of Ha (US 8,833,740 B2).
In regards to claims 1 and 3, Zippel teaches a humidifying unit for a heating ventilation air conditioning (HVAC) system (see fig. 1 and abstract) comprising; a tray (9) configured to be disposed at the airways of the HVAC system (airflow paths in the airstream channel 16, see fig. 1) and configured to hold water (tray 9 holds water, see fig. 1 and col. 5, lines 1-4) so as to humidify the air stream in the airways (this is an intended result limitation and inherent from the airstream passing over water in the tray as taught by Zippel, see figs. 1, 3, 8; and col. 5, lines 51-63).
However, Zippel does not explicitly teach one or more mechanisms comprising a lid configured to increase and decrease the contact area between the water and the air stream.
Culver teaches one or more mechanisms comprising a lid (curtain, baffle 2, rod 3, supports 6, 7, see fig. 3) configured to increase and decrease the contact area between the water (water in tank 8, see fig. 3) and the air stream (contact area between water in tank 8 and air flow increases or decreases based on the position of the curtain 2 and rod 3 in the tank, see fig. 3 and col. 2, lines 13-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidifying unit of Zippel by providing a lid as a mechanism for increasing or decreasing humidification as taught Culver by the lid increasing and decreasing the contract area between water and air stream for the tray of Zippel in order to modulate humidity in the airstream proportional to the rate of airflow and the level of comfort of the occupants; and to naturally adjust the humidity level required in the airstream supplied to the space (see abstract, Ha).
In regards to claim 2, Zippel teaches that the water tray is integrally formed with the air exit of a duct channel (tray 9 along with front wall 12 is integrally formed with the opening 15 for the airstream passing through channel 16, near wall 12, through opening 15 and near sections 18, 19, see fig. 1). However, Zippel does not explicitly teach that the tray is integrally formed with a grille. Culver teaches a floor register integrally formed with the water reservoir (floor register adjacent reservoir 8, see fig. 3 and col. 1, line 68 – col. 2, line 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water tray and airstream exit opening assembly in the system of Zippel as modified by integrally forming a duct grille with the water tray as taught by Culver in order to allow humidification of the air as the last process before the airstream leaves the system to meet the humidity requirement of the space to precisely control the amount of humidity within the space.
In regards to claims 10 and 11, Zippel teaches a HVAC system having airways configured to direct airflow towards a confined area (moistening air towards room, col. 4, line 65 – col. 5, line 4), the system comprising a humidifying unit (see fig. 1 and abstract) comprising a tray (9) disposed in the airways and configured to hold water therein (tray 9 in the airflow path 16, see fig. 1; and tray 9 holds water, see fig. 1 and col. 5, lines 1-4), the tray is so disposed in said airways such that the water humidifies the airflow in said airways thereby controlling the humidity (this is an intended use limitation and inherent from the airstream passing over water in the tray as taught by Zippel, see figs. 1, 3, 8; and col. 5, lines 51-63); controlling the humidity level in the confined area (moistened air supplied to the room, see fig. 1, 3; and col. 4, line 65 – col. 5, line 4), and wherein the water tray is integrally formed with a wall portion of the airways (water tray 9 formed with the walls 14, 12, 11, and sections 18, 19, see figs. 1, 2, 4, 8).
However, Zippel does not explicitly teach one or more mechanisms comprising a lid configured to increase and decrease the contact area between the water and the air stream.
Culver teaches one or more mechanisms comprising a lid (curtain, baffle 2, rod 3, supports 6, 7, see fig. 3) configured to increase and decrease the contact area between the water (water in tank 8, see fig. 3) and the air stream (contact area between water in tank 8 and air flow increases or decreases based on the position of the curtain 2 and rod 3 in the tank, see fig. 3 and col. 2, lines 13-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidifying unit of Zippel by providing a lid as a mechanism for increasing or decreasing humidification as taught Culver by the lid increasing and decreasing the contract area between water and air stream for the tray of Zippel in order to modulate humidity in the airstream proportional to the rate of airflow and the level of comfort of the occupants; and to naturally adjust the humidity level required in the airstream supplied to the space (see abstract, Ha).
In regards to claim 12, Zippel teaches that the HVAC system is a central air system (moistened air supply system to the room with airstream channel 16 as central part of the airflow device, see figs. 1-8) having a central duct (channel 16 and opening 15, see fig. 1) and wherein said water tray is disposed in said duct (see figs. 1-8).
In regards to claim 18, Zippel teaches a wall portion (barrier plates 37, 38 within the airways fixed to the cover plate 13, see fig. 8; mesh wall 39, see figs. 9-11) disposed inside said airways (see figs. 8-11), the wall portion having a surface configured to allow water flow thereon from said tray (water in tray 9 flows over the external surfaces of the barriers 37, 38, see fig. 8; and water flows over the mesh wall 39 with the help of pipes 40, 42, 44, see figs. 9-11 and col. 5, line 51 – col. 6, line 18).
In regards to claim 19, Zippel teaches a method for humidifying air directed out of a HVAC system to a confined area (moistening air towards room, col. 4, line 65 – col. 5, line 4), the method comprising: disposing a water tray (9) inside the airways of the HVAC system (tray 9 in the airflow path 16, see fig. 1; and tray 9 holds water, see fig. 1 and col. 5, lines 1-4) such that water therein humidifies the airflow in said airways (this is an intended use limitation and inherent from the airstream passing over water in the tray as taught by Zippel, see figs. 1, 3, 8; and col. 5, lines 51-63) thereby controlling the humidity level in the confined area (moistened air supplied to the room, see fig. 1, 3; and col. 4, line 65 – col. 5, line 4).
However, Zippel does not explicitly teach one or more mechanisms comprising a lid configured to increase and decrease the contact area between the water and the air stream.
Culver teaches one or more mechanisms comprising a lid (curtain, baffle 2, rod 3, supports 6, 7, see fig. 3) configured to increase and decrease the contact area between the water (water in tank 8, see fig. 3) and the air stream (contact area between water in tank 8 and air flow increases or decreases based on the position of the curtain 2 and rod 3 in the tank, see fig. 3 and col. 2, lines 13-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidifying unit of Zippel by providing a lid as a mechanism for increasing or decreasing humidification as taught Culver by the lid increasing and decreasing the contract area between water and air stream for the tray of Zippel in order to modulate humidity in the airstream proportional to the rate of airflow and the level of comfort of the occupants; and to naturally adjust the humidity level required in the airstream supplied to the space (see abstract, Ha).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel in view of Culver and Ha as applied to claim 3 above and further in view of Miller (US 5,620,503).
In regards to claim 4, Zippel teaches the limitations of the claim except controlling the disposition of the lid in accordance with the desired humidity level.
Miller teaches a controller (42) for controlling the disposition of the lid (damper 30) in accordance with the desired humidity level (a damper 30 controlled by controller 42 based on the humidity values from sensors 36, 38, to control the humidity of the air leaving the humidifier see figs. 1, 6 and col. 6, lines 19-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified Zippel as modified by Miller by introducing a controller for controlling the disposition of the damper as taught by Miller to the system of Zippel as modified in order to provide a comfortable environment for the occupants of a room/space.

Claims 5, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel in view of Culver and Ha as applied to claim 1 or 10 above and further in view of Payha (US 4,741,871 A).
In regards to claim 5, Zippel teaches the limitations of the claim except a heating element disposed in the tray and configured to heat the water therein thereby accelerating humidification of the air stream in the airways of the HVAC system. However, Payha teaches a heating element (heating coil 9) disposed in the tray and configured to heat the water therein (see figs. 2-5 and col. 3, lines 11-19) thereby accelerating humidification of the air stream in the airways of the HVAC system (this is an intended result limitation and Payha teaches humidifying the air passing over the heated water, see col. 3, lines 11-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided a heating element within the tray to accelerate humidification as taught by Payha in the tray of Zippel in order to accelerated humidification by raising the temperature of air because it is well known that the warm air absorbs more moisture.
In regards to claim 13, Zippel teaches the limitations of the claim except a water inlet line connected to the water tray via a water inlet port. However, Payha teaches a water inlet line (hose 7, see fig. 2) connected to the water tray via a water inlet port (hose 7 connected to box 1 via fitting 6, see figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided water inlet line for the water tray as taught by Payha at the tray of Zippel in order to keep the flow of the water consistent and direct to the water tray.
In regards to claim 14, Zippel teaches the limitations of the claim except that the drain line is configured to drain the water inside the tray. However, Payha teaches a water drain line (hose 7 leaving the box, see fig. 2), which is configured to drain the water inside the tray (via hose 7 connected to tank via connection 8, see figs. 1-2 and col. 3, lines 11-14). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided water drain line for the water tray as taught by Payha at the tray of Zippel in order to easily empty the tray at the time of clean up or maintenance.
In regards to claim 15, Zippel teaches the limitations of the claim except a heating element disposed in the tray and configured to heat the water therein thereby accelerating humidification of the airflow in the airways of the HVAC system (this is an intended use limitation). However, Payha teaches a heating element (heating coil 9) disposed in the tray and configured to heat the water therein (see figs. 2-5 and col. 3, lines 11-19) thereby accelerating humidification of the airflow in the airways of the HVAC system (this is an intended use limitation and Payha teaches humidifying the air passing over the heated water, see col. 3, lines 11-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided a heating element within the tray to accelerate humidification as taught by Payha in the tray of Zippel in order to accelerated humidification by raising the temperature of air because it is well known that the warm air absorbs more moisture.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel in view of Culver and Ha and Payha as applied to claim 5 above and further in view of Gautsch (AT 512,522 A4).
In regards to claim 6, Zippel as modified teaches the limitations of the claim except that the heating element is a heated gas line. However, Gautsch teaches a refrigerant vapor line passing through the condenser (3) as a heating element for heating the water in reservoir (4, see figs. 1, 2 and page 6, paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the refrigerant vapor lines as the heating element in the water tray as taught by Gautsch in the water tray of the system of Zippel as modified in order to both heat the water in the water tank and lower the temperature of the refrigerant leaving the condenser for efficient operation of the refrigeration cycle.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel in view of Culver and Ha as applied to claim 1 above and further in view of Cantolino (US 2008/0216503 A1).
In regards to claim 7, Zippel as modified teaches the limitations of the claim except a basket operative to hold a tablet in fluid communication with water in the water tray for disinfecting or softening the water in the water tray. However, Cantolino teaches a basket (10) operative to hold a tablet (32) in fluid communication with water in the water tray for disinfecting or softening the water in the water tray (see paragraphs 9, 21, and 27). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided a basket operative to hold a tablet in fluid communication with water in the water tray for disinfecting or softening the water in the water tray as taught by Cantolino in the water tray of the system of Zippel in order to sanitize the water within the tank to protect the health of the room occupants by preventing airstream from carrying any harmful elements to the occupied spaces.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel in view of Culver and Ha as applied to claim 1 above and further in view of Grunwaldt (US 1,908,417 A).
In regards to claim 8, Zippel as modified teaches the limitations of the claim except a tilting mechanism comprising an axle, wherein the tray is supported on the axle of the tilting mechanism, and wherein the axle is configured to be rotated for tilting the tray. However, Grunwaldt teaches a tilting mechanism (48, 51, 63, 62, 61, see fig. 8) comprising an axle (end 68, see fig. 6), a tray (hollow shaft 51), wherein the tray is supported on the axle of the tilting mechanism (hollow shaft 51 supported by elongated end 68, see figs. 6 and 8; Also screen 43 mounted on the hollow shaft 51, see page 3, lines 104-106), wherein the axle is configured to be rotated for tilting the tray (this is an intended use limitation; however, Grunwaldt also teaches water containing shaft 51 is rotated by pinion 80, sleeve 67 and enlarged end 68, see figs. 6 and 9 and page 4, left column, lines 15-49). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided a rotating shaft supporting the water tray to rotate the tray as taught by Grunwaldt under the tray in the system of Zippel as modified in order to control the surface area exposed to the airstream flow through the humidifier.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel in view of Culver and Ha as applied to claim 1 above and further in view of Crall, Jr. (US 2009/0019802 A1) and Chow (US 4,056,582 A).
In regards to claim 9, Zippel as modified teaches the limitations of the claim except that the tray comprises folded surfaces comprising hydrophilic cardboard comprising a corrugated layer, the corrugated layer configured to provide capillary water transfer. However, Crall Jr. teaches a containment member (20) with folded panels (21, 22, 23, see figs. 3-5 and paragraphs 27, 29) made of cardboard material (see paragraphs 29, 9, and 12), where the cardboard is corrugated (see paragraph 32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water tray of the system of Zippel by using foldable corrugated cardboard surfaces for the tray as taught by Crall Jr. in order to allow easy removal and maintenance of the humidifier and cheaper replacement of damaged water trays. Zippel also does not explicitly teach that the cardboard is hydrophilic for providing capillary water transfer. However, Chow teaches a hydrophilic member for moistening and transferring water into the airstream (see col. 4, lines 45-56; col. 1, lines 8-12; and col. 11, lines 17-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the water tray of the system of Zippel as modified by using hydrophilic water transferring member as taught by Chow in order to increase the surface area of the wet surface interacting with the airstream to increase the rate of humidification.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel (US 5,589,132) in view of Culver and Ha as applied to claim 10 above and further in view of Kilgore (US 3,229,966 A).
In regards to claim 16, Zippel teaches the limitations of the claim except a cleaning mechanism for removing calcification accumulating in the tray (this is an intended use limitation, see MPEP 2114). However, Kilgore teaches a cleaning mechanism (cleaning by brushing, see col. 2, lines 33-37) for removing salt accumulating (see col. 2, lines 33-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided a cleaning mechanism for removing salt accumulation as taught by Kilgore from the tray of Zippel in order to prevent airstream from carrying any bacteria or harmful elements into the occupied room or space.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zippel (US 5,589,132) in view of Culver and Ha as applied to claim 10 above and further in view of Goh (US 6,850,698 B1).
In regards to claim 17, Zippel teaches the limitations of the claim except an auxiliary reservoir being in fluid communication with the tray and configured for despising a cleaning liquid to the tray. However, Goh teaches an auxiliary reservoir (bottle 16, see fig. 3) being in fluid communication with the tray (16 in fluid communication with reservoir 2, see fig. 2) and configured for despising a cleaning liquid to the tray (water 17 runs to the reservoir 2 from bottle 16, see fig. 3 and col. 3, lines 30-39). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have provided an auxiliary reservoir being in fluid communication with the tray and configured for despising a cleaning liquid to the tray as taught by Goh at the tray of Zippel in order to keep the flow of the water consistent and direct to the water tray for longer periods of humidification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763           

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763